Citation Nr: 1300140	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for post traumatic stress disorder (PTSD) on and after January 30, 2008, and entitlement to an initial evaluation in excess of 30 percent prior to that date.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from August 2007, April 2008, and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board finds that a statement submitted by the Veteran in April 2008, which the RO interpreted as a new claim because the Veteran indicated that his PTSD had worsened, can also be reasonably construed as a notice of disagreement with the rating decision dated in April 2008, which assigned a 70 percent evaluation for PTSD.  

Normally, under such circumstances, the Board must remand such a claim for issuance of a Statement of the Case (SOC) and to provide the Veteran an opportunity to perfect an appeal.  However, in this particular case, the Board finds that the Veteran's claim for a higher evaluation for PTSD is part and parcel of the claim for a TDIU, and that the issue is properly before the Board even though an SOC has not been issued.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Furthermore, the Board notes that service connection for PTSD was originally granted in an August 2007 rating decision.  At that time, the RO assigned a 30 percent rating for PTSD, effective August 27, 2002.  Shortly thereafter, in a January 2008 statement, the Veteran indicated that his disability had worsened and another VA examination was conducted.  The results of that examination led the RO to award an increased evaluation of 70 percent, effective January 30, 2008.  The Board notes that, pursuant to 38 C.F.R. § 3.156(b) (2012), "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Because new evidence was received on the matter of the appropriate disability rating assigned for the Veteran's PTSD within a year from the August 2007 rating decision, the Board finds that the propriety of the disability rating assigned therein remains pending and the issue has been characterized on the title page accordingly.

It is noted that the Veteran's representative has argued that there was clear and unmistakable error (CUE) in the July 2004 rating decision that denied reopening of the claim for service connection for hepatitis C.  This matter is REFERRED to the RO for consideration of whether a valid claim of CUE has been raised.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Also, reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Similarly, when a claimant asserts that his condition is worse than when last rated, VA's duty to assist includes providing a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).

In this case, the Veteran reported in April 2008 that his PTSD disability had continued to worsen since his last VA examination.  Therefore, remand is necessary so that a VA examination may be conducted to ascertain the current severity of the Veteran's service-connected PTSD.

Also, the Veteran seeks a TDIU.  At present, the Veteran has a single service-connected disability, PTSD, rated at the 70 percent disability level from January 30, 2008, and at the 30 percent disability level prior thereto.  It is noted that the most recent VA examination report dated in April 2008 does not clearly address whether the Veteran's service-connected PTSD alone renders him unable to obtain or retain employment.  The United States Court of Appeals for Veterans (the Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent, outstanding treatment records.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to ascertain the severity of his service-connected PTSD and to determine the effect of his service-connected PTSD on employability.  The claims file should be made available to the examiner along with any pertinent records located in the Veteran's Virtual VA electronic claims file.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected PTSD.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should then adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

